Opinion issued February 27, 2020




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-19-00673-CR
                           ———————————
                          RENN MARTIN, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 338th District Court
                           Harris County, Texas
                       Trial Court Case No. 1535719


                         MEMORANDUM OPINION

      Appellant, Renn Martin, has filed a motion to dismiss this appeal. The motion

to dismiss complies with Texas Rule of Appellate Procedure 42.2(a) and no prior

decision has issued. See TEX. R. APP. P. 42.2(a), (b). Accordingly, we grant the

motion and dismiss the appeal. We dismiss any other pending motions as moot.
                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Kelly and Goodman.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2